ICJ_036_AerialIndicent1955_USA_BGR_1960-05-30_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

CASE CONCERNING THE
AERIAL INCIDENT OF
27 JULY 1955

(UNITED STATES OF AMERICA v. BULGARIA)

ORDER OF 30 MAY 1960

1960

COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE DE
L’INCIDENT AERIEN DU
27 JUILLET 1955

(ETATS-UNIS D’AMERIQUE c. BULGARIE)

ORDONNANCE DU 30 MAI 1960
This Order should be cited as follows:

“Case concerning the Aerial Incident of 27 July 1955
(United States of America v. Bulgaria),
Order of 30 May 1960 : I.C.J. Reports 1960, p. 146.”

La présente ordonnance doit étre citée comme suit:
« Affaire de l'incident aérien du 27 juillet 1955
(États-Unis d'Amérique c. Bulgarie),
Ordonnance du 30 mai 1960 : C.T. J. Recueil 1960, p. I46.»

 

Sales number 99 8
N° de vente:

 

 

 
146

INTERNATIONAL COURT OF JUSTICE

1960 YEAR 1960
. 30 May
General a 30 May 1960

CASE CONCERNING THE
AERIAL INCIDENT OF
27 JULY 1955

(UNITED STATES OF AMERICA v. BULGARIA)

ORDER

Present: President KLAESTAD; Vice-President ZAFRULLA KHAN;
judges BASDEVANT, HACKWORTH, WINIARSKI, BADAWI,
ARMAND-Ucon,  KOJEVNIKOV, MORENO QUINTANA,
CORDOVA, WELLINGTON Koo, SPIROPOULOS, Sir Percy
SPENDER, ALFARO; Deputy-Registray GARNIER-COIGNET.

The International Court of Justice,

composed as above,
after deliberation,

having regard to Article 48 of the Statute of the Court and to
Article 69 of the Rules of Court,

Makes the following Order:

Having regard to the Application, dated 24 October 1957 and
filed in the Registry of the Court on 28 October, by which the
Government of the United States of America instituted proceedings
against the Government of the People’s Republic of Bulgaria with
regard to the damage suffered by American nationals, passengers

4
147  AERIAL INCIDENT (U.S.A. . BULGARIA) (ORDER 30 V 60)

on board an aircraft of El Al Israel Airlines Ltd., which was
destroyed on 27 July 1955 by Bulgarian fighter aircraft;

Having regard to the Orders of 26 November 1957, 27 January,
19 May, 12 August and 8 October 1958, fixing or extending the
time-limits for the filing of the Memorial of the Government of the
United States of America and of the Counter-Memorial of the
Government of the People’s Republic of Bulgaria;

Having regard to the Memorial filed by the Government of the
United States of America within the time-limit fixed;

Having regard to the Preliminary Objections filed by the Govern-
ment of the People’s Republic of Bulgaria within the time-limit
fixed for the filing of the Counter-Memorial;

Having regard to the Order of 9 September 1959, recording that
the proceedings on the merits were thereby suspended and fixing
9 November 1959 as the time-limit within which the Government
of the United States of America might present a written statement
of its Observations and Submissions with regard to the Preliminary
Objections ;

Having regard to the Order of 23 October 1959, extending that
time-limit to 9 February 1960 at the request of the Agent for the
Government of the United States of America ;

Having regard to the written statement filed within the time-
limit thus extended by the Government of the United States of
America and containing its Observations and Submissions with
regard to the Preliminary Objections;

Whereas the Agents of the Parties were informed on 18 March
1960 that the Court had decided to open the oral proceedings with
regard to the Preliminary Objections on 1 June 1960;

Whereas the Registry received on 16 May 1960 a communication
from the Agent for the Government of the United States of America.
referring to Article 69 of the Rules of Court and requesting the
discontinuance of the proceedings and the removal of the case from
the Court’s List;

Whereas, on 17 May 1960, the Registry, referring to Article 60,
paragraph 2, of the Rules of Court, transmitted a copy of that
communication to the Agent for the Government of the People’s
Republic of Bulgaria;

Whereas in reply the Registry, on 18 May 1960, received from
the Agent for the Government of the People’s Republic of Bulgaria
a communication stating that ‘the Government of the People’s
Republic of Bulgaria does not oppose discontinuance and has no
objection to formulate’;

5
148 AERIAL INCIDENT (U.S.A. v. BULGARIA) (ORDER 30 V 60)

THE Court

places on record the communications thus received from the two
Governments Parties to the case;

and consequently orders that the case shall be removed from the
Court’s List.

Done in English and in French, the English text being author-
itative, at the Peace Palace, The Hague, this thirtieth day of May
one thousand nine hundred and sixty, in three copies, one of which
will be placed in the archives of the Court and the others transmitted
to the Government of the United States of America and to the
Government of the People’s Republic of Bulgaria, respectively.

(Signed) Helge KLAESTAD,
President.

(Signed). GARNIER-COIGNET,
Deputy-Registrar.
